—In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Orange County (Slobod, J.), dated November 3, 1993, which denied his objections to an order of the same court (Mandell, H.E.), dated September 9, 1993, denying his application for blood testing of the parties and the child Justin N. to determine the paternity of the child.
Ordered that the order is affirmed, with costs.
The Family Court properly determined that the doctrine of equitable estoppel precludes the petitioner from challenging the paternity of the child (see, Matter of Barbara A. M. v Gerard J. M., 178 AD2d 412; Vito L. v Filomena L., 172 AD2d 648; Golser v Golser, 115 AD2d 695). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.